Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8of USA Technologies, Inc of our report dated September 21, 2010, relating to our audits of the consolidated financial statements and financial statement schedule which appear in the Annual Report on Form 10-K of USA Technologies, Inc. for the year ended June 30, 2010. /s/ McGladrey & Pullen, LLP McGladrey & Pullen, LLP New York, NY April 14, 2011
